t c memo united_states tax_court bobby e welch petitioner v commissioner of internal revenue respondent bobby e welch and kathleen newman petitioners v commissioner of internal revenue respondent docket nos filed date wayne hagendorf for petitioners steven m roth for respondent memorandum opinion wright judge in these consolidated cases respondent determined deficiencies additions to tax and penalties in petitioners' federal income taxes as follows bobby e welch docket no year deficiency sec_6651 sec_6653 sec_6653 sec_6661 additions to tax dollar_figure dollar_figure --- big_number big_number --- big_number big_number dollar_figure dollar_figure big_number --- dollar_figure big_number big_number all section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure pursuant to sec_6653 respondent also determined additions to tax for and in amounts equal to percent of the interest due on the respective deficiencies bobby e welch kathleen newman docket no year deficiency dollar_figure big_number additions to tax penalties sec_6651 sec_6662 dollar_figure big_number dollar_figure big_number the deficiencies result from increases in gross_income based on bank deposit analyses and the disallowances of net_operating_loss carryovers the primary issues concern those adjustments and whether petitioners are liable for the additions to tax and penalties for the years at issue respondent has made some concessions that will be reflected in the rule_155_computations summary of background facts certain facts have been stipulated and are so found the stipulation of facts with attached exhibits is incorporated herein by this reference petitioners resided in glendale california at the time the petitions were filed in these cases during all the years at issue bobby e welch petitioner was engaged in the electrical contracting business and had several other ill-defined business activities on the federal_income_tax returns for these years petitioner reported the following on schedules c and claimed net_operating_loss nol carryovers as follows year gross_receipts net profit nol dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number petitioner did not keep books_and_records from which the gross_receipts could be verified respondent performed a bank deposit analysis for each year the following total deposits were made to various bank accounts controlled by petitioner year total bank_deposits dollar_figure big_number big_number big_number the following table shows the deposit amounts that are still in dispute year balance of deposits in dispute dollar_figure big_number big_number big_number in date petitioner claimed that since he had made contributions totaling approximately dollar_figure to the church of scientology the church on the federal_income_tax return petitioner claimed no deduction for these contributions on a return attached to the petition petitioner showed a dollar_figure charitable_contribution and a carryover from the prior year in the amount of dollar_figure on the return petitioner showed a contribution to the church in the amount of dollar_figure and a carryover from the prior year in the amount of dollar_figure on the return petitioner showed charitable_contributions in the amount of dollar_figure and a carryover from prior years in the amount of dollar_figure with respect to the unreported income the gravamens of petitioner's arguments are that the balances in dispute were either loans from stanley zurn mr zurn in the amounts of dollar_figure in dollar_figure to dollar_figure in dollar_figure in the record contains two tax returns a copy of one return was attached to the petition that return prepared by arthur t moore a certified_public_accountant is a joint_return and shows the charitable_contribution and carryover amounts the second return is exhibit 4-d attached to the stipulation of facts that return prepared by william d truax e a inc has a filing_status of married filing separate and claims no charitable_contribution or carryover the record is silent concerning this anomaly and dollar_figure in or were so-called accommodation deposit sec_2 from sergio antonucci mr antonucci in the amounts of dollar_figure on date dollar_figure on date and dollar_figure on date through an account under the name of morgan stern group during mr zurn testified that he lent petitioner approximately dollar_figure over the years in question with the exception of a copy of an alleged journal pertaining to funds received from mr zurn to construct an apartment building see discussion infra there are no documents showing transfers of funds between petitioner and mr zurn during this time petitioner did perform services for mr zurn and or zurn-related activities with regard to the nol carryovers petitioner alleges that he suffered an nol in in the amount of dollar_figure which together with a carryover from prior years in the amount of dollar_figure produced an nol_carryover in the amount of dollar_figure petitioner introduced a copy of his return that was allegedly filed and included inter alia a schedule c reporting as we understand it mr antonucci would allegedly send money to petitioner's account and then later petitioner would pay the money to mr antonucci or have it paid on the latter's behalf the transcript refers to this amount as dollar_figure the exhibit to which the testimony related shows dollar_figure to be the actual amount gross_receipts in the amount of dollar_figure arthur t moore mr moore a certified_public_accountant prepared petitioner's return from information supplied by petitioner and sent the return to petitioner petitioner has no original books_or_records supporting the figures that appear on the copy of the return petitioner however has a work sheet allegedly prepared in-house showing a trial balance of his business as of date mr moore did not know whether the return that he prepared was filed and petitioner did not testify that he filed the return the record does not contain any information concerning petitioner's and tax returns petitioner did not testify as to the date that he filed the returns for the years at issue a copy of the return shows that petitioner executed that return on date that return was prepared by greenberg jackson cpa's greenberg firm a copy of the return for attached to the petition shows that it was prepared by mr moore and shows a date of date whereas a copy of the return attached to the stipulation of facts is undated and shows that it was prepared by william d truax e a inc truax a copy of the return indicates that it was prepared on date by truax copies of the and returns show that the copy of this return cuts off the last digit on the right-hand column of the schedule c they were prepared by mr moore and bear the date of date there is no explanation as to the reasons why the tax returns were not timely filed no one from the greenberg firm or truax testified concerning the preparation of the returns for and mr moore testified that he prepared the returns for and from information petitioner gave him during the redirect examination of petitioner he testified that in making deposits during he received cash back from checks that were deposited and therefore he made net deposits the total amount of the so-called cash back was dollar_figure in reconstructing petitioner's gross_income by the bank_deposit_method respondent had used the net deposits shown on the monthly statements from the bank at the close of the testimony respondent orally moved to amend the answer for the taxable_year and increase petitioner's gross_income by the amount of dollar_figure the court took respondent's oral motion and petitioner's objection thereto under advisement discussion petitioner does not dispute the amount of the deposits that went into his bank accounts as determined by respondent rather he contends that the difference between the total deposits and the gross_income reported results from the loans from mr zurn and the so-called accommodation deposits from mr antonucci there is no question that the funds were actually received the only question is whether petitioner has established that the funds in dispute were derived from nontaxable sources rule a 87_tc_74 see also 512_f2d_882 9th cir we turn to an examination of the facts concerning the two alleged sources of the deposits funds from mr zurn petitioner's relationship with mr zurn may be described as to say the least confusing indeed there is even confusion as to when petitioner and mr zurn became associated petitioner testified that he met mr zurn in however in a prior trial involving mr zurn's tax_liabilities petitioner testified that they became associated in or possibly this date is important because petitioner alleges that he received funds from mr zurn in and to construct an apartment building referred to herein as the montrose property petitioner's version of the events however is questionable in light of a loan application dated date in which petitioner stated that he was receiving monthly rental income from the montrose property in the amount of dollar_figure finally there is the peculiar grant deed dated date purportedly conveying the montrose property to mr zurn and a john nuckols petitioner testified that at the time he conveyed the property to messrs zurn and nuckols mr zurn had advanced at least dollar_figure to construct the improvements but that is contradicted by petitioner's alleged journal on the montrose property showing that moneys were not spent in any amounts until after date we are faced therefore with inconsistencies not only in petitioner's testimony but also between his testimony and the documents these are not the only weaknesses in the alleged welch zurn financial relationship there are no indicia of a normal debtor creditor relationship supporting petitioner's version of the facts there were no notes no due dates or payment schedules and no stated rate of interest indeed at the trial while both petitioner and mr zurn testified that we have tried in vain to correlate the checks from mr zurn that were deposited in the montrose property account with the expenditures listed on the alleged journal on the montrose property respondent objects to exhibit 44ar which was offered as a record of mr zurn's advances to the montrose property the only reference that may be to mr zurn is an ambiguous notation on page of exhibit 44ar that reads dollar_figure - dec - sht sec_3 cdx grossman's - pd by stan zurn we do not accept that this was a contemporaneous record of funds allegedly borrowed by petitioner we do admit the exhibit as a record created by petitioner but we have little confidence in the document as being a record of loans from mr zurn to petitioner petitioner argues that the interest rate at the beginning was percent and then was changed to percent as evidenced by a notation on the alleged journal on the montrose property the reference in the journal reads feb to b w whatever this may refer to we do not believe that it relates to the interest that petitioner was expected to pay we note further that petitioner did not claim any deduction for interest on his tax_return petitioner was still indebted to mr zurn neither could give a definite current balance of the debt furthermore during the time that petitioner was allegedly borrowing approximately dollar_figure from mr zurn to keep his businesses going he also allegedly gave approximately dollar_figure to the church and or charities while allegedly all of the funds lent in were used for the montrose property dollar_figure from the account to which the alleged loans from mr zurn were deposited was sent to the church this was at a time when at least mr zurn was under the impression that things were kind of tough for petitioner moreover there is the matter of the community land oil corporation trust lot transaction lot transaction in while the facts surrounding the lot transaction are unclear during mr zurn issued a check in the amount of dollar_figure to the fountain exchange which went into an account that petitioner controlled to purchase lot a parcel of real_estate that petitioner owned later mr zurn allegedly determined that lot was not worth the money that he had paid it is unclear exactly what happened next but it is clear that petitioner never returned the dollar_figure it is also strange that notwithstanding mr zurn's view that petitioner had sold him a worthless lot for dollar_figure according to their testimonies the lot transaction has been before the court before in zurn v commissioner tcmemo_1996_386 in that case we determined partly on the basis of this transaction that mr zurn had committed tax_fraud mr zurn continued to advance petitioner money without any security or indeed any notes of the debt finally we are troubled by mr zurn's lack of specificity as to the sources of the funds allegedly lent to petitioner in zurn v commissioner tcmemo_1996_386 we found that during and mr zurn had advanced dollar_figure to an entity known as cities development group inc cities if petitioner's version that the deposits in the amount of dollar_figure came from mr zurn is to be believed then mr zurn lent over dollar_figure million during this time mr zurn's federal_income_tax returns during this period clearly do not reveal the sources of the funds that gave rise to this benevolent lending we recognize that mr zurn owned various rental properties that could generate cash that would not reflect taxable_income but even the gross_income from rentals does not explain the source of these funds while mr zurn did sell some property for approximately dollar_figure that and the gross rents are far from the dollar_figure million allegedly lent taking all the confusion contradictions and other anomalies in mr zurn's and petitioner's testimonies into account we do not find it believable that loans from mr zurn mr zurn testified that the source would have been previous monies that i had it would have been real_estate money it would have been any property that was sold it would have been borrowed money it would have been family money what--what i had you know the different sources were the source of petitioner's unexplained deposits for any of the years in question even accepting the alleged unusual business habits of both we cannot accept that some dollar_figure in loans exchanged hands it is clear that funds did flow between mr zurn and petitioner but it is also clear that petitioner performed services for mr zurn we do not know the reasons for many of the transfers at least in the case of the funds involved on the so-called lot transaction while we do not know details of the transaction it certainly appears that from petitioner's position some type of taxable transaction took place and that transaction was not reported on petitioner's tax_return while it may be that mr zurn did lend petitioner money the paucity of records of both mr zurn and petitioner makes it impossible to separate the possible wheat from the definite chaff in the transfers of funds between the two accordingly we sustain respondent's determinations based on the bank deposit analyses for all the years at issuedollar_figure the accommodation deposits during through mr zurn and petitioner were engaged in some type of an alleged export activity under the name there are other peculiarities for example the gross_income on petitioner's schedule c reflects dollar_figure and a net profit of dollar_figure in an income statement prepared by mr moore for the first months of petitioner's gross_income was shown to be dollar_figure with a net profit of dollar_figure while mr moore prepared the income statement he did not prepare the tax_return of star global star global had been owned by either paul tallis mr tallis or mr tallis and petitioner sometime between the end of and the beginning of mr tallis sold star global to mr zurn mr tallis remained with star global until date after he acquired an interest in star global mr zurn did not have signatory authority over star global's bank account petitioner and his wife had that authority and used the account as their account at some point petitioner became acquainted with mr antonucci mr antonucci did not testify and there was no explanation as to the reason that he was unavailable mr tallis testified that he mr antonucci basically was--he ostensibly was there to show us how to do things like trusts et cetera he was quite a flashy guy he's have sic a rolls royce and--and he'd run his money through our accounts because he--that's what he wanted to do there are no documents that connect mr antonucci with any deposits to or subsequent withdrawals from the star global bank account mr tallis however could identify one wire transfer deposit made on date in the amount of dollar_figure and a withdrawal in the amount of dollar_figure made on date from mr antonuccidollar_figure at first mr tallis identified several other deposits and withdrawals as being part of mr antonucci's transactions these transactions however took place after mr tallis had left star global petitioner testified that dollar_figure was from mr antonucci we have been unable to identify either the deposit or a withdrawal in considering both the deposits from purported loans and the accommodation deposits we are left with the decided impression that petitioner is engaged in a shell game we have no confidence in petitioner's testimony nonetheless we do accept mr tallis' testimony that the deposit of date in the amount of dollar_figure was not income to petitioner none of the other alleged accommodation deposits were verified by another party nor is there a clear trail of a withdrawal of the funds with the exception of the dollar_figure date deposit we reject petitioner's argument concerning the accommodation deposits increased income and deficiency--1986 at the close of the evidence respondent orally moved to amend the answer to conform to the evidence and to increase the deficiency by the tax on dollar_figure for petitioner objects to the amendment we agree with respondent see rule b and the evidence underlying respondent's motion was introduced by petitioner on redirect examination for petitioner's own reasons petitioner's testimony however is a double-edge sword a cut from which petitioner now seeks to avoid in this regard petitioner does not dispute that the amount_involved was not included in respondent's bank deposit analysis nor does he disavow his testimony that he received cash from the items deposited rather petitioner argues that respondent should be precluded by the stipulation from raising the issue in paragraph the parties stipulated that for the total deposits were dollar_figure in paragraph the parties stipulated that the unexplained deposits which remain at issue for were dollar_figure the problem with petitioner's position is that we are not concerned here with unexplained deposits to the contrary the amount in question admittedly was not deposited and respondent is not attempting to change the amount of deposits which were the subject of the stipulationdollar_figure nor do we find convincing petitioner's argument that he was surprised it was petitioner who brought the subject up during his testimony we recognize that any time there is an amendment to a pleading that either increases or decreases a deficiency there is a pecuniary prejudice to the other party but that is not the prejudice we are concerned with here rather we are concerned with whether petitioner was unfairly prejudiced in presenting his case and we do not find that type of prejudice thus we will allow respondent to amend the answer in docket no to increase the deficiency for by the tax on dollar_figure we next turn to the question whether petitioner had unreported income during in the amount of dollar_figure since petitioner appears to argue that the parties stipulated the amount of the deficiency for if indeed that were the case we are unsure of the reason for a 2-day trial this would lead to an increased deficiency respondent has the burden_of_proof rule a as mentioned petitioner does not contend that this amount was deposited and not included in respondent's bank deposit analysis petitioner argues in his brief that the cash was reported on his income_tax returns petitioner's testimony was as follows q did you report these monies as income on your tax returns a i always had a cash item--you know--a cash amount that would be put in because that was pretty visible and that was part of the record on those particular ones though i had discussed that with mr shors the revenue_agent who audited petitioners' returns and he said that he wasn't asking for those nor would that become part of--or be part of this procedure and trial we are somewhat unsure as to the meaning of this testimony the greenberg firm prepared the return there are no documents that indicate that petitioner included the cash in the income figures that he gave the greenberg firm to prepare that return more important even if he did include cash on his reported gross_receipts the fact is that his total gross_income from the bank_deposits was dollar_figure greater than the total upon which respondent's calculation was made with regard to the part of the testimony referring to mr shors during the audit examination mr shors took the total deposits from the monthly bank statements and not from the deposit slips even if mr shors made some comment during the audit to the effect that he was not concerned with so-called cash-back deposits which we doubt respondent would not be precluded from raising the issue especially when he relies on petitioner's own testimony in sum we hold that respondent may amend the answer to raise the issue furthermore the evidence clearly established that the gross_receipts from the bank deposit analysis for were understated by dollar_figure net_operating_loss nol_carryover from petitioner contends that he is entitled to deductions for the taxable years after for nol carryovers from the taxable_year sec_172 allows a deduction for an nol_carryover to a taxable_year plus an nol_carryback to that year for the years before the court an nol would be carried back for years and carried over for yearsdollar_figure a taxpayer can however elect to relinquish the carryback period such an election must be made by the due_date for filing the taxpayer's return for the taxable_year of the nol for which the election is to be in effect in a manner prescribed by the secretary sec_172 such an election shall be made by a statement attached to the return or amended_return for the taxable before an nol could be carried over for years sec_172 sec c of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 extended the carryover period for nol's for losses occurring after date to years year the statement required shall indicate the section under which the election is being made and shall set forth information to identify the election the period for which it applies and the taxpayer's basis or entitlement for making the election sec_301_9100-12t temporary proced admin regs fed reg date redesignating sec temporary income_tax regs fed reg date various elections under the tax reform act of petitioner must first establish that he suffered an nol for the taxable_year to meet this burden petitioner relies on a purported retained copy of his return that was prepared by mr moore that return shows an nol from petitioner's sole_proprietorship bob welch electric in the amount of dollar_figure and an nol carryforward in the amount of dollar_figure respondent has no record of the return's being filed and disputes the amount of the nol claimed for the purpose of discussion only we are willing to assume that the return was timely filed and accurately reflects the loss petitioner however still faces the problem that there is no statement attached to the return identifying that an election has been made indeed there is no evidence that any election to relinquish the carryback was ever made thus under the general_rule the nol would be carried back to the and taxable years and carried forward to the taxable_year before it would be carried forward to any of the years before the court there is nothing in this record that provides any basis from which we could determine the amount of the nol that was absorbed in the years before the earliest year before the court accordingly petitioner has not shown that he is entitled to deductions under sec_172 for any of the years before the court additions to tax and penalties respondent determined additions to tax for failure to timely file returns under sec_6651 for all the years at issue additions to tax for negligence under sec_6653 and b for and an addition_to_tax for negligence under sec_6653 for additions to tax for substantial understatements under sec_6661 for and and accuracy-related_penalties for negligence under sec_6662 for and sec_6651 imposes an addition_to_tax for failure to timely file returns unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 reasonable_cause calls on the taxpayer to demonstrate that he exercised 'ordinary business care and prudence' but nevertheless was 'unable to file the return within the prescribed time ' 469_us_241 quoting sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite it is undisputed that the returns for the taxable years through were not timely filed furthermore there is nothing in this record that would even remotely indicate that these failures were due to reasonable_cause and not due to willful neglect therefore we sustain respondent's determinations with respect to the additions to tax under sec_6651 for all the years at issue sec_6653 and sec_6662 impose additions to tax and penalties for negligence or disregard of rules or regulations if any part of the underpayment is due to negligence under sec_6653 the addition_to_tax is equal to percent of the amount of the underpayment under sec_6662 the accuracy-related_penalty is equal to percent of the portion of the underpayment due to negligence it is clear that petitioner is liable for these additions to tax and accuracy-related_penalties under sec_6001 a taxpayer is required to keep records as far as we can determine petitioner kept no records from which his taxable_income could be determined while petitioner used accounting firms to prepare his returns as far as mr moore was concerned petitioner supplied the information in summary fashion none of the other return preparers testified with respect to petitioner's gross_income the information was greatly understated furthermore with regard to the accuracy-related_penalties the entire underpayment for each of the taxable years and was attributable to negligence we sustain respondent's determinations with respect to the additions to tax under sec_6653 for and and the penalties under sec_6662 for and sec_6661 provides that if there is a substantial_understatement_of_income_tax for any taxable_year there shall be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement see also 90_tc_498 there is a substantial_understatement if the amount of the understatement exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6661 the amount of the understatement shall be reduced if there is substantial_authority for the tax treatment of any item or there is disclosure of the relevant facts affecting the item's tax treatment sec_6661 the understatements of tax here essentially result from unreported income and the disallowed nol carryovers and are substantial under sec_6661 there was no substantial_authority for either position taken nor was there adequate_disclosure of the relevant facts therefore we sustain respondent's determinations with respect to the additions to tax under sec_6661 for and tax on self-employment_income sec_1401 imposes a tax on the self-employment_income of every individual as we understand it petitioner does not dispute that he is liable for the tax rather he contends that his self-employment_income should not be increased by the disputed unreported income his arguments therefore are essentially that he had no unreported income we have rejected those arguments and the increased tax on self-employment_income follows from that rejection to reflect the foregoing an order will be issued granting respondent's motion to amend the answer in docket no and decisions will be entered under rule
